DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2001-287406 is a general background reference covering: To provide a method and an apparatus for forming images wherein a printing color density of documents can be adjusted to be optimum on the basis of a base color and its density of an output paper. 
SOLUTION: First a paper base and image color/density-detecting part 107 detects the base color and its density of the output paper and registers the color and the density as a template if necessary. Then an image color density- adjusting part 109 automatically adjusts a color density of input images on the basis of a color and its density of input images detected by the paper base and image color/density-detecting part 107 and the base color and its density of the output paper registered in the template for image data of the document. (see abstract).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being participated by Okuda (US 2004/0174574 A1).
Regarding claim 1, Okuda discloses an image forming apparatus (e.g., figure 1, paragraph 74), comprising: 
a print engine configured to physically print an image to be printed on a print sheet (e.g.,  FIG. 1 is a schematic side view showing an example of the printing press according to the present invention. As shown in FIG. 1, the printing press, as a printing mechanism, paragraph 74); 
a sheet transportation unit configured to transport the print sheet along a predetermined transportation path (e.g., the present invention is to provide a color chart that allows precise measurement and to provide a color chart measuring method and apparatus capable of measuring a color chart on printing paper being transported with high accuracy even if flapping or the like of the printing paper being transported causes variations in the imaging level in different parts of the printing paper, paragraph 10); 
an optical sensor arranged so as to face the transportation path, and configured to detect a color of a test chart on a colored print sheet transported along the transportation path (e.g., The paper feeding section 10 picks up a single sheet of 
an image processing unit configured to perform color correction of the image to be printed on the colored print sheet, on the basis of the detected color of the test chart on the colored print sheet so as to restrain color change of the image due to a surface color of the colored print sheet (e.g., The reference marks (rm2) and (rm3) are provided at about the both ends of the printing paper S. The imaging unit 25R can image the reference marks (rm1) and (rm2), while the imaging unit 25L can image the reference marks (rm1) and (rm3). Since each of the imaging units 25R and 25L images two reference marks (rm) in this way, the amount of tilt of the color chart (cc) can be found by detecting the positions of the reference marks (rm1) to (rm3). More specifically, if the color chart (cc) printed on the printing paper S has a tilt or paper slippage occurs during transportation, an image of the color chart (cc) in the image data also has a tilt, however, such a tilt can be corrected by detecting the positions of the reference marks (rm1) to (rm3), paragraph 99).  


 	wherein the optical sensor is a line sensor arranged at a predetermined position in an upstream side of the print engine in the transportation path (e.g., the printing press of the sixth aspect, the imaging section includes two line sensors arranged along a direction of print span, each sensor being capable of reading an area on the color chart, the areas to be read by both of the line sensors overlapping each other, and at least one of the reference marks is a common reference mark which is positioned in an overlapping portion of the areas to be read by both of the line sensors and is used in common for reading of the areas, paragraph 23); 
the sheet transportation unit comprises a circulation sheet transportation unit that transports the print sheet from a downstream side of the print engine to an upstream side of the line sensor (e.g.,  a sheet delivery cylinder 7 for feeding and delivering printing paper to and from the impression cylinder 5, respectively; dampening-water supply sections 8 and ink supply sections 9 for supplying dampening water and ink, respectively, to the printing plates on the first and second plate cylinders 1 and 2; a paper feeding section 10 for successively feeding unprinted sheets of paper from a paper stack; and a sheet delivery section 11 for successively stacking up printed sheets of paper, paragraph 74); 
the control unit (a) causes the print engine to print the test chart on the colored print sheet (e.g., A first aspect of the present invention is directed to a printing press for printing a color chart including a plurality of color chart fields in a margin of printing paper, paragraph 11), (b) causes the circulation transportation unit to transport the colored print sheet on which the test chart has been printed to the upstream side of the 
the image processing unit performs color correction of the image to be printed, on the basis of the detected color of the test chart on the colored print sheet so as to restrain the color change (e.g., shading correction is made on the basis of a white reference object at a standstill, which improves the accuracy of color chart measurement, paragraph 46).  

Regarding claim 3, Okuda discloses wherein 
 	the print engine is arranged in one of an upward part of the transportation path and a downward part of the transportation path (e.g., see figure 1, paragraph 74); 
the line sensor is arranged in the other of the upward part of the transportation path and the downward part of the transportation path (e.g., the present invention, in the printing press of the sixth aspect, the imaging section includes two line sensors arranged along a direction of print span, each sensor being capable of reading an area on the color chart, the areas to be read by both of the line sensors overlapping each other, and at least one of the reference marks is a common reference mark which is positioned in an overlapping portion of the areas to be read by both of the line sensors and is used in common for reading of the areas, paragraph 23); and 
the circulation transportation unit transports the print sheet from the downstream side of the print engine to the upstream side of the line sensor with changing an 

Regarding claim 4, Okuda discloses wherein the image processing unit (a) determines a color correction characteristic corresponding to the detected color of the test chart in accordance with a surface color correction table that indicates a relationship between a color of the test chart and a color correction characteristic (e.g., a tilt of the color chart imaged can be corrected by using at least two reference marks, which is effective when making color chart measurement while transporting printing paper. Since the reference marks each have a pattern to indicate the positions of the color chart fields with respect to the print direction, the detection of the reference marks facilitates the specification of the position of the color chart, paragraph 40), and (b) performs the color correction in accordance with the determined color correction characteristic (e.g., and white color data corresponding to each of the color chart fields is computed from image data on an unprinted area in the close vicinity of each of the color chart fields; and in determining the color chart information on the basis of the image data on each of the color chart fields, a correction is made to the color data on each of the color chart fields on the basis of corresponding one of the white color data, paragraph 41).  


a control unit (e.g., print controller 31, fig. 3); and 
a storage device configured to store the surface color correction table and a reference color data that indicates a reference color of the test chart (e.g., Referring now to FIG. 4, the functions of the control section according to the present invention will be described. The control terminal 30 comprises a color chart data storage section 40 for storing image data representing a prepared color chart (cc) (such data is hereinafter referred to as "color chart data (cd)"), a color chart adding section 41 for adding the stored color chart data (cd) to print image data (pd), and a RIP processing section 42 for subjecting print image data (pd) obtained by the addition of the color chart data (cd) to RJP processing (raster image processing) to produce binary image data (pd2), paragraph 104); 
wherein the control unit generates a new surface color correction table on the basis of the detected color of the test chart and the reference color, and renews the surface color correction table stored by the storage device with the newly generated surface color correction table (e.g., In this preferred embodiment, the color chart adding section 41 automatically performs image processing under predetermined conditions of arrangement, e.g., under the condition that the color chart (cc) be added to a position following the rear edge of the print image (im). Alternatively, the position of the color chart (cc) may be determined with manual intervention by an operator. The image data (pd2) produced in the RIP processing section 42 is transferred through the print controller 31 to the image recording section 13, paragraphs 104, 105).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672